Citation Nr: 1000271	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  04-36 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002 & Supp. 2009) for right femoral neuropathy.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002 & Supp. 2009) for left femoral neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel


INTRODUCTION

The Veteran had active service from August 1963 until May 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Salt Lake City, Utah.  The case was subsequently transferred 
to the RO in Reno, Nevada.  

A January 2005 statement from the Veteran appears to raise 
claims of entitlement to service connection for diabetes and 
for lumbosacral strain.  Such claims have not yet been 
adjudicated by the RO and are thus referred back for 
appropriate action.

In May 2005, the Veteran and his wife testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing was prepared and associated with 
the claims file.

In December 2006, this case was remanded for additional 
evidentiary development.  The requested development was 
completed, and the case was returned to the Board in March 
2008, at which time the claims were denied.  The Veteran then 
appealed that determination to the United States Court of 
Appeals for Veterans Claims (Court).  In a March 2009 Order, 
the Court vacated the March 2008 Board decision and remanded 
the matter back to the Board for development consistent with 
the parties' Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

In the present case, additional action is required in order 
to satisfy VA's obligations to assist the Veteran in the 
development of his claim.  Indeed, as noted in the Joint 
Remand, VA records presently associated with the claims 
folder appear to be incomplete.  Specifically, it is noted 
that the submission received from the Social Security 
Administration includes VA records.  Among such records are 
VA order summaries printed on June 3, 2002, covering the day 
of April 11, 2002.  These reports are paginated in the upper 
right-hand corner, indicating a total of 52 pages.  However, 
only the first 8 pages are of record.  Therefore, an 
additional attempt should be made to obtain the missing 
records and associate them with the claims folder.

Additionally, while the Board makes no statement as to 
whether the RO should allow the benefits sought by the 
Veteran, in the event that the RO does not do so and the 
matter is returned for appellate consideration, it is likely 
that the undersigned Veterans Law Judge will no longer be 
employed by the Board.  The law requires that the Veterans 
Law Judge who conducts a hearing on appeal must participate 
in any decision made on that appeal.  38 U.S.C.A. § 7107(c) 
(West 2002); 38 C.F.R. § 20.707 (2009).  Therefore, if the RO 
does not allow all benefits sought in full, the RO should 
send the Veteran and his representative a letter offering the 
Veteran an opportunity to testify at another hearing 
consistent with 38 C.F.R. § 20.717.  




Accordingly, the case is REMANDED for the following action:

1. Obtain from the Alaska VA Healthcare 
System all order summary reports, 
including the 52-page report for April 
11, 2002, that is partially of record, as 
well as any other clinical records not 
already associated with the claims 
folder, in particular any recent reports 
dated from February 2007 to the present.  

2.  After ensuring compliance with the 
above, readjudicate the Veteran's claims 
on appeal.  If any benefit sought is not 
granted in full carry out the following 
actions:  

(i)  Provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time to respond thereto.  

(ii)  Send the Veteran and his 
representative a letter which 
contains the following information:  

This concerns your Board Veterans' 
Appeals (Board) hearing held in Las 
Vegas, Nevada, on May 19, 2005.  We 
regret to advise you that the 
Veterans Law Judge who conducted 
that hearing is no longer with the 
Board.  The law requires that the 
Veterans Law Judge who conducts a 
hearing on appeal must participate 
in any decision made on that appeal.  
38 U.S.C. § 7107(c); 38 C.F.R. 
§ 20.707.  

Although the Board can make a 
decision on the appellate record as 
it is, you are offered the 
opportunity to testify at another 
hearing.  38 C.F.R. § 20.717.  As 
you have previously been informed, 
the Department of Veterans Affairs 
(VA) cannot pay any expenses you may 
incur related to a hearing.  Please 
inform the RO within 30 days if you 
do or do not wish to appear at a 
hearing before another Veterans Law 
Judge.  If you wish to appear at 
another hearing, please inform the 
RO which one of the following 
hearings you would like: (1) a 
hearing before a Veterans Law Judge 
of the Board in Washington, DC.; (2) 
a hearing before a Veterans Law 
Judge of the Board at your local 
regional office; or (3) a hearing 
before a Veterans Law Judge of the 
Board via video conference at your 
local regional office.  

If you do not respond within 30 days 
from the date of this letter, it 
will be assumed that you do not want 
another hearing and VA will proceed 
accordingly.  

The RO should then proceed in accordance 
with the Veteran's response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


